PER CURIAM.
Affirmed. See Cartier v. Florida Power & Light Co., 594 So.2d 755 (Fla. 3d DCA 1991). However, we certify the following question to the Florida Supreme Court:
DOES A SELF-INSURED PUBLIC UTILITY WHICH UNDERTAKES, PURSUANT TO SECTION 440.571, FLORIDA STATUTES (1991)(NOW SECTION 624.46225, FLORIDA STATUTES (1997)), TO PROVIDE WORKERS’ COMPENSATION COVERAGE TO A SUBCONTRACTOR WORKING ON ITS PROPERTY, OBTAIN THE BENEFIT OF WORKERS’ COMPENSATION IMMUNITY PROVIDED IN SECTION 440.11, FLORIDA STATUTES (1991), AS TO INJURIES SUSTAINED BY AN EMPLOYEE OF THE SUBCONTRACTOR RESULTING FROM THE NEGLIGENCE OF THE PUBLIC UTILITY?
THREADGILL, A.C.J., and FULMER, J., concur.
PATTERSON, J., dissents with opinion.